Exhibit 10.3
THIRD AMENDMENT
TO ABL CREDIT AGREEMENT
This THIRD AMENDMENT TO ABL CREDIT AGREEMENT (this “Amendment”), is made and
entered into as of October 15, 2020, by and among BASIC ENERGY SERVICES, INC., a
Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower party to
the Amendment (collectively, the “Guarantors”), the financial institutions party
to this Amendment constituting the Required Lenders, and BANK OF AMERICA, N.A.,
a national banking association (“Bank of America”), as administrative agent for
the Lenders (in such capacity, “Administrative Agent”), a Swing Line Lender and
an L/C Issuer.
A.    The Borrower has entered into that certain ABL Credit Agreement, dated as
of October 2, 2018 (as amended by that certain Limited Consent and First
Amendment to ABL Credit Agreement dated as of March 9, 2020, as further amended
by that certain Second Amendment to ABL Credit Agreement dated as of June 15,
2020, and as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
with the Lenders party thereto and the Administrative Agent;
B.    The Borrower has advised the Administrative Agent and the Lenders that it
seeks to enter into the Second Lien Note (as defined herein) and obtain loans
thereunder;
C.    The Administrative Agent, the Required Lenders and the Borrower have
agreed to amend the Credit Agreement to permit, among other things, the Second
Lien Note and the loans thereunder subject to the terms and conditions set forth
herein; and
D.    In consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.    Definitions. All terms used herein that are defined in the Credit
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.
2.    Amendments.
(a)    New Definitions. Section 1.01 of the Credit Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:
“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“LIBOR Replacement Date” has the meaning specified in Section 3.03(b).
“Pre-Adjustment Successor Rate” has the meaning specified in Section 3.03(b).
“Related Adjustment” means, in determining any LIBOR Successor Rate, the first
relevant available alternative set forth in the order below that can be
determined by the Administrative Agent applicable to such LIBOR Successor Rate:
(A)    the spread adjustment, or method for calculating or determining such
spread adjustment, that has been selected or recommended by the Relevant
Governmental Body for the relevant Pre-Adjustment Successor Rate (taking into
account the interest period, interest payment date or payment period for
interest calculated and/or tenor thereto) and which adjustment or method (x) is
published on an information service as selected by the Administrative Agent from
time to time in its discretion or (y) solely with respect to Term SOFR, if not
currently published, which was previously so recommended for Term SOFR and
published on an information service acceptable to the Administrative Agent; or
(B)    the spread adjustment that would apply (or has previously been applied)
to the fallback rate for a derivative transaction referencing the ISDA
Definitions (taking into account the interest period, interest payment date or
payment period for interest calculated and/or tenor thereto).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York.







--------------------------------------------------------------------------------

Exhibit 10.3
“Second Lien Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the Third Amendment Effective Date, between Ascribe and
Administrative Agent, and acknowledged by the Borrower and Guarantors.
“Second Lien Loans” means one or more term loans in an aggregate amount not to
exceed $15,000,000 made by Ascribe to the Borrower pursuant to the Second Lien
Note, maturing no earlier than January 2, 2024 (or, if an Acceptable Senior
Notes Refinancing has not occurred by July 3, 2023, October 3, 2023) and bearing
a non-default interest rate of 9.75% per annum, with quarterly payments of
interest and no principal amortization.
“Second Lien Note” means that certain Second Lien Delayed Draw Promissory Note
dated as of the Third Amendment Effective Date, by the Borrower and the
Guarantors in favor of Ascribe, together with any permitted amendments,
modifications, replacements, supplements or restatements made in accordance with
the Second Lien Intercreditor Agreement.
“Second Lien Note Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any of the Borrower and the Guarantors
arising under any Loan Document (as defined in the Second Lien Note) or
otherwise with respect to any Loan (as defined in the Second Lien Note), and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“Second Lien Refinancing Debt” means Indebtedness in the form of loans or notes
issued or incurred by the Borrower and/or any of its Subsidiaries following the
Third Amendment Effective Date the proceeds of which shall be used, in part, to
refinance the Second Lien Note Obligations in full, for other general corporate
purposes and, at the option of the Borrower, to reimburse all or a portion of
the Make-Whole Payment; provided that (a) the aggregate principal amount of such
Indebtedness shall be not less than $15,000,000, (b) any Liens granted on
property of the Borrower and the Guarantors to secure such Indebtedness shall be
limited to property not constituting Collateral and (c) such Indebtedness shall
otherwise be on terms and conditions reasonably satisfactory to Administrative
Agent.
“SOFR” with respect to any Business Day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) at approximately
8:00 a.m. (New York City time) on the immediately succeeding Business Day and,
in each case, that has been selected or recommended by the Relevant Governmental
Body.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its discretion.
“Third Amendment Effective Date” means October 15, 2020.
(b)    Existing Definitions. Section 1.01 of the Credit Agreement is hereby
amended by amending and restating the following existing definitions set forth
therein in their entirety as follows:
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters
(including, for the avoidance of doubt, the definition of Business Day, timing
of borrowing requests or prepayment, conversion or continuation notices and
length of lookback periods) as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate



--------------------------------------------------------------------------------

Exhibit 10.3
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement and any other Loan Document).
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(b).
(c)    LIBOR Amendment. Section 1.09 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
1.09     Reserved.
(d)    Inability to Determine Rates. Section 3.03 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
(a)    The Administrative Agent will promptly notify the Borrower and the
Lenders if, in connection with any Loan or request with respect to a Loan, (i)
the Administrative Agent determines that (A) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
Loan amount or Interest Period, or (B) adequate and reasonable means do not
exist for determining LIBOR for the Loan or Interest Period (including with
respect to calculation of the Base Rate); or (ii) the Administrative Agent or
the Required Lenders determine for any reason that LIBOR for the Interest Period
does not adequately and fairly reflect the cost to Lenders of funding or
maintaining the Loan. Thereafter, the Lenders’ obligations to make or maintain
affected LIBOR Loans and utilization of the LIBOR component (if affected) in
determining Base Rate shall be suspended until the Administrative Agent
determines (or is instructed by the Required Lenders) to withdraw the notice.
Upon receipt of such notice, the Borrower may revoke any pending request for
funding, conversion or continuation of a LIBOR Loan or, failing that, will be
deemed to have requested a Base Rate Loan, and the Administrative Agent may (or
shall upon request by the Required Lenders) immediately convert any affected
LIBOR Loan to a Base Rate Loan and/or disregard the use of LIBOR in determining
Base Rate.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
Interest Period hereunder or any other tenors of LIBOR, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent or such administrator has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”); or
(iii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over such administrator has made a public statement
announcing that all Interest Periods and other tenors of LIBOR are no longer
representative; or
(iv)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;
then, (x) in the case of clauses (i)-(iii) above, on a date and time determined
by the Administrative Agent (any such date, the “LIBOR Replacement Date”), which
date shall be at the end of an Interest Period or on the relevant interest
payment date, as applicable, for interest calculated and shall occur reasonably
promptly upon the occurrence of any of the events or circumstances under clauses
(i), (ii) or (iii) above and, solely with respect to clause (ii) above, no later
than the Scheduled Unavailability Date, LIBOR will be replaced hereunder and
under the other Loan Documents with, subject to the proviso below, the first
available alternative set forth in the order below for any payment period for
interest calculated that can be determined by the Administrative Agent, in each
case, without any amendment to, or further action or consent of any other party
to, this Agreement or any other Loan Document (the “LIBOR Successor Rate”; and
any such rate before giving effect to the Related Adjustment, the
“Pre-Adjustment Successor Rate”):



--------------------------------------------------------------------------------

Exhibit 10.3
(A)    Term SOFR plus the Related Adjustment; and
(B)     SOFR plus the Related Adjustment;
and (y) in the case of clause (iv) above, the Borrower and Administrative Agent
may amend this Agreement solely for the purpose of replacing LIBOR under this
Agreement and under the other Loan Documents in accordance with the definition
of “LIBOR Successor Rate” and such amendment will become effective at 5:00 p.m.,
on the fifth Business Day after the Administrative Agent shall have notified all
Lenders and the Borrower of the occurrence of the circumstances described in
clause (iv) above unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders object to the implementation of a LIBOR Successor Rate pursuant
to such clause;
provided that, if the Administrative Agent determines that Term SOFR has become
available, is administratively feasible for the Administrative Agent and would
have been identified as the Pre-Adjustment Successor Rate in accordance with the
foregoing if it had been so available at the time that the LIBOR Successor Rate
then in effect was so identified, and the Administrative Agent notifies the
Borrower and each Lender of such availability, then from and after the beginning
of the Interest Period, relevant interest payment date or payment period for
interest calculated, in each case, commencing no less than thirty (30) days
after the date of such notice, the Pre-Adjustment Successor Rate shall be Term
SOFR and the LIBOR Successor Rate shall be Term SOFR plus the relevant Related
Adjustment.
The Administrative Agent will promptly (in one or more notices) notify the
Borrower and each Lender of (x) any occurrence of any of the events, periods or
circumstances under clauses (i) through (iii) above, (y) a LIBOR Replacement
Date and (z) the LIBOR Successor Rate.
Any LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
Notwithstanding anything else herein, if at any time any LIBOR Successor Rate as
so determined would otherwise be less than 1.00%, the LIBOR Successor Rate will
be deemed to be 1.00% for the purposes of this Agreement and the other Loan
Documents.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Borrower and
the Lenders reasonably promptly after such amendment becomes effective.
If the events or circumstances of the type described in Section 3.03(b)(i)-(iii)
have occurred with respect to the LIBOR Successor Rate then in effect, then the
successor rate thereto shall be determined in accordance with the definition of
“LIBOR Successor Rate.”
(c)    Notwithstanding anything to the contrary herein, (i) after any such
determination by the Administrative Agent or receipt by the Administrative Agent
of any such notice described under Section 3.03(b)(i)-(iii), as applicable, if
the Administrative Agent determines that none of the LIBOR Successor Rates is
available on or prior to the LIBOR Replacement Date, (ii) if the events or
circumstances described in Section 3.03(b)(iv) have occurred but none of the
LIBOR Successor Rates is available, or (iii) if the events or circumstances of
the type described in Section 3.03(b)(i)-(iii) have occurred with respect to the
LIBOR Successor Rate then in effect and the Administrative Agent determines that
none of the LIBOR Successor Rates is available, then in each case, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR or any then current LIBOR Successor Rate in
accordance with this Section 3.03 at the end of any Interest Period, relevant
interest payment date or payment period for interest calculated, as applicable,
with another alternate benchmark rate giving due consideration to any evolving
or then existing convention for similar U.S. dollar denominated syndicated
credit facilities for such alternative benchmarks and, in each case, including
any Related Adjustments and any other mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its discretion and may be



--------------------------------------------------------------------------------

Exhibit 10.3
periodically updated. For the avoidance of doubt, any such proposed rate and
adjustments shall constitute a LIBOR Successor Rate. Any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
object to such amendment.
(d)    If, at the end of any Interest Period, relevant interest payment date or
payment period for interest calculated, no LIBOR Successor Rate has been
determined in accordance with clauses (b) or (c) of this Section 3.03 and the
circumstances under clauses (b)(i) or (b)(iii) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain LIBOR Loans shall be suspended (to the extent
of the affected LIBOR Loans, Interest Periods, interest payment dates or payment
periods), and (y) the LIBOR component shall no longer be utilized in determining
the Base Rate, until the LIBOR Successor Rate has been determined in accordance
with clauses (b) or (c). Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of LIBOR
Loans (to the extent of the affected LIBOR Loans, Interest Periods, interest
payment dates or payment periods) or, failing that, will be deemed to have
converted such request into a request for a Revolving Credit Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
(e)    Certificates; Other Information. Section 6.02 of the Credit Agreement is
hereby amended by amending and restating clause (b) thereto in its entirety to
read as follows:
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (d), a duly completed Compliance Certificate,
including a calculation of the Consolidated Fixed Charge Coverage Ratio whether
or not the financial covenant is being tested at such time, signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);
(f)    Administration of Deposit Accounts. Section 6.18 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
6.18    Administration of Deposit Accounts. Schedule 6.18 sets forth all deposit
accounts maintained by the Loan Parties, including all Dominion Accounts. The
Loan Parties shall take all actions necessary, subject to the terms of the
Security Agreement, to establish Administrative Agent’s control of each such
deposit account (other than an account exclusively used for payroll, payroll
taxes or employee benefits and one or more deposit accounts established for the
benefit of the Senior Notes Trustee containing solely proceeds of collateral for
the Senior Notes (and not proceeds of the Collateral or any Loans) (each, a
“Senior Notes Collateral Account”)), except for a deposit account containing not
more than $250,000 at any time; provided that such deposit accounts over which
Administrative Agent does not have control shall not contain more than
$2,000,000 in the aggregate as of any date. The applicable Loan Party shall be
the sole account holder of each deposit account and shall not allow any other
Person (other than Administrative Agent or, solely in respect of any Senior
Notes Collateral Account, the Senior Notes Trustee or, subject to and as set
forth in the Second Lien Intercreditor Agreement, Ascribe) to have control over
a deposit account or any property deposited therein. The Borrower shall promptly
notify the Administrative Agent of any opening or closing of a deposit account
by any Loan Party and, with the consent of Administrative Agent, will amend
Schedule 6.18 to reflect same.
(g)    Liens. Section 7.01 of the Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (o) thereof, (ii) replacing the “.”
at the end of clause (p) thereof with “;” and (iii) adding new clauses (q) and
(r) which shall read as follows:
(q)    until such time as the Borrower incurs the Second Lien Refinancing Debt,
junior Liens on Collateral (other than Eligible Pledged Cash) securing the
Second Lien Note Obligations and subject to the Second Lien Intercreditor
Agreement; and
(r)    concurrently with or after repayment in full of the Second Lien Note
Obligations, Liens on property of the Borrower and the Guarantors not
constituting Collateral and securing the Second Lien Refinancing Debt.



--------------------------------------------------------------------------------

Exhibit 10.3
(h)    Other Indebtedness. Section 7.02 of the Credit Agreement is hereby
amended by (i) deleting the word “and” at the end of clause (n) thereof, (ii)
replacing the “.” at the end of clause (o) thereof with “;” and (iii) adding a
new clauses (p) and (q) which shall read as follows:
(p)    until such time as Borrower incurs the Second Lien Refinancing Debt,
Indebtedness under the Second Lien Note and the other Loan Documents (as defined
in the Second Lien Note) in an aggregate principal amount not to exceed
$15,000,000; and
(q)    concurrently with or after repayment in full of the Second Lien Note
Obligations, the Second Lien Refinancing Debt.
(i)    Transactions with Affiliates. Section 7.08 of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of clause (h) thereof,
(ii) replacing the “.” at the end of clause (i) thereof with “, or” and (iii)
adding a new clause (i) which shall read as follows:
(i)    the Second Lien Loans and, if applicable, the Second Lien Refinancing
Debt (including agreements entered into and any upfront or commitment fees
incurred in connection therewith).
(j)    Burdensome Agreements. Section 7.09 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document, any Senior Notes
Document (and any refinancing, refunding, renewal or extension thereof permitted
by Section 7.02(g)(ii)) and the Second Lien Refinancing Debt) that (a) limits
the ability (i) of any Restricted Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, except for any agreement in effect (A) on the date
hereof and set forth on Schedule 7.09 or (B) at the time any Person becomes a
Restricted Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Restricted Subsidiary of
the Borrower, (ii) of any Restricted Subsidiary to Guarantee the Obligations or
(iii) of the Borrower or any Restricted Subsidiary to create, incur, assume or
suffer to exist Liens on its property to secure the Obligations; provided,
however, that (x) this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.02(f) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness or customary
restrictions on assignment, encumbrances or subletting in leases and other
contracts and (y) this clause (iii) and the preceding clause (i) shall not
prohibit customary restrictions and conditions contained in agreements relating
to the sale of a Loan Party or an asset pending such sale, provided that such
restrictions and conditions apply only to such Loan Party or such asset that is
to be sold and such sale is permitted under this Agreement; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure the Obligations.
(k)    Prepayments, Etc. of Indebtedness. Section 7.14 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
7.14    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) regularly scheduled payments of principal of Indebtedness set
forth on Schedule 7.02 (other than relating to the Bridge Note), (c) mandatory
prepayments, repurchases or redemptions of the Senior Notes as required under
the Senior Notes Indenture as in effect on the date hereof, (d) refinancings,
refundings, extensions or renewals of Indebtedness to the extent such
refinancing, refunding, extension or renewal is permitted by Sections 7.02(d) or
7.02(g)(ii), as applicable, (together with mandatory repayments, repurchases or
redemptions required by the terms thereof) (e) the conversion to or exchange for
Equity Interests of convertible or exchangeable debt securities, and customary
payments in cash in lieu of fractional shares in connection therewith, (f) any
reimbursement for the Make-Whole Payment so long as (i) such reimbursement is
made through the issuance of additional Senior Notes or the incurrence of the
Second Lien Refinancing Debt or (ii) if such reimbursement is not made pursuant
to clause (f)(i), the applicable Payment Conditions are satisfied before and
after giving effect thereto, (g) the consummation of the Exchange Transaction,
(h) prepayments of Indebtedness relating to the Bridge Note so long as (i) such



--------------------------------------------------------------------------------

Exhibit 10.3
prepayments are made solely with proceeds from the sale of fixed assets
constituting collateral for the Senior Notes (including the repayment of
Capitalized Leases relating to such fixed assets) and not with the proceeds of
any Collateral or (ii) if such prepayments are not made pursuant to clause
(h)(i), the applicable Payment Conditions are satisfied before and after giving
effect thereto or such prepayments are consistent with those described in clause
(D) of Section 7.02(g)(ii), (i) prepayments of Indebtedness relating to the
Second Lien Refinancing Debt so long as (i) such prepayments are made solely
with proceeds from the sale of fixed assets constituting collateral for the
Senior Notes (including the repayment of Capitalized Leases relating to such
fixed assets) and not with the proceeds of any Collateral or (ii) if such
prepayments are not made pursuant to clause (i)(i), the applicable Payment
Conditions are satisfied before and after giving effect thereto or, if the
Second Lien Refinancing Debt takes the form of notes, such prepayments are
consistent with those described in the proviso to clause (D) of Section
7.02(g)(ii), (j) prepayments of Indebtedness relating to the repayment of
Capitalized Leases so long as (i) such prepayments are made solely with proceeds
from the sale of fixed assets constituting collateral for the Senior Notes and
not with the proceeds of any Collateral or (ii) if such prepayments are not made
pursuant to clause (j)(i), the applicable Payment Conditions are satisfied
before and after giving effect thereto, (k) prepayments of Indebtedness relating
to the Second Lien Loans so long as (i) such prepayments are made solely with
proceeds from the Second Lien Refinancing Debt or (ii) if such prepayments are
not made pursuant to clause (k)(i), the applicable Payment Conditions are
satisfied before and after giving effect thereto and (l) any other prepayments
or redemptions with respect to Indebtedness not otherwise permitted pursuant to
this Section 7.14; provided that, in the case of this clause (l), the applicable
Payment Conditions are satisfied before and after giving effect thereto.
(l)    Amendments, Etc. of Indebtedness. A new clause (d) is hereby added to
Section 7.15 of the Credit Agreement to read as follows:
(d)    Amend, modify or change in any manner any term or condition of Second
Lien Note or any other material agreements, supplements and other documents
executed in connection therewith, except for any amendments or modifications
permitted by the Second Lien Intercreditor Agreement.
(m)    Events of Default. Section 8.01 of the Credit Agreement is hereby amended
by amending and restating clause (e) thereto in its entirety to read as follows:
(e)    Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of the Bridge Note,
the Second Lien Note or the Second Lien Refinancing Debt or any other
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $15,000,000
(including the Senior Notes), or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness (other than secured
Indebtedness that becomes due as a result of the voluntary sale or transfer,
casualty or condemnation of the assets securing such Indebtedness) or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
under this clause (B) is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than $15,000,000; or
(n)    Electronic Signatures. Section 10.17 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------

Exhibit 10.3
10.17    Electronic Signatures. This Agreement, the Loan Documents and any other
document, amendment, approval, consent, information, notice, certificate,
request, statement, disclosure or authorization related to this Agreement (each
a “Communication”), including Communications required to be in writing, may be
in the form of an Electronic Record and may be executed using Electronic
Signatures. Each Loan Party agrees that any Electronic Signature on or
associated with any Communication shall be valid and binding on such Loan Party
to the same extent as a manual signature, and that any Communication entered
into by Electronic Signature, will constitute the legal, valid and binding
obligation of such Loan Party enforceable against such in accordance with the
terms thereof to the same extent as if manually executed. Any Communication may
be executed in as many counterparts as necessary or convenient, including both
paper and electronic counterparts, but all such counterparts are one and the
same Communication. For the avoidance of doubt, the authorization under this
paragraph may include use or acceptance by Administrative Agent and each of the
Lenders of a manually signed paper Communication which has been converted into
electronic form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention. Administrative Agent and each of the Lenders may, at its option,
create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be deemed created in the
ordinary course of such Person’s business, and destroy the original paper
document. All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper record.
Notwithstanding anything contained herein to the contrary, Administrative Agent
is under no obligation to accept an Electronic Signature in any form or in any
format unless expressly agreed to by Administrative Agent pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (a) to the
extent Administrative Agent has agreed to accept such Electronic Signature,
Administrative Agent and each of the Lenders shall be entitled to rely on any
such Electronic Signature purportedly given by or on behalf of any Loan Party
without further verification and (b) upon the request of Administrative Agent or
any Lender, any Electronic Signature shall be promptly followed by such manually
executed counterpart. For purposes hereof, “Electronic Record” and “Electronic
Signature” shall have the meanings assigned to them, respectively, by 15 USC
§7006, as it may be amended from time to time.
3.    Conditions to Effectiveness. This Amendment shall become effective as of
the date first written above only upon satisfaction in full (or written waiver,
including in the form of an email, by the Administrative Agent) of the following
conditions precedent to the satisfaction of Administrative Agent and the Lenders
(the “Amendment Effective Date”):
(a)    Delivery of Documents. Administrative Agent shall have received on or
before the Amendment Effective Date the following, each dated the Amendment
Effective Date, unless indicated otherwise:
(i)    this Amendment, duly executed by the Borrower, the Guarantors,
Administrative Agent and the Required Lenders;
(ii)    the Second Lien Intercreditor Agreement, duly executed by Ascribe and
Administrative Agent and acknowledged by the Borrower and the Guarantors;
(iii)    a copy of the fully executed Second Lien Note, Second Lien Security
Agreement and all material agreements, supplements and other documents executed
in connection therewith, in each case, in form and substance satisfactory to the
Administrative Agent;
(iv)    a Second Amended and Restated Deposit Account Control Agreement, duly
executed by the Administrative Agent, Bank of America, N.A., as Bank, and the
Loan Parties party thereto;
(v)    a certificate, in form and substance reasonably satisfactory to
Administrative Agent, from a Responsible Officer of the Borrower certifying as
to the representations and warranties set forth in Sections 4(a), (b), (e) and
(f);
(vi)    a certificate of each Loan Party certifying (A) that there has been no
change to the Loan Parties’ Organization Documents since the Closing Date (or
otherwise attaching such changed Organization Documents or resolutions) and (B)
resolutions authorizing execution and delivery of this Amendment and the other
transactions contemplated hereunder; and
(vii)    good standing certificates of each Loan Party, issued by the Secretary
of State or other appropriate official of such Loan Party’s jurisdiction of
organization;



--------------------------------------------------------------------------------

Exhibit 10.3
(b)    Initial Funding of Second Lien Loans. Administrative Agent shall have
received satisfactory evidence of the Borrower’s receipt of the net proceeds of
the initial Second Lien Loans in an amount not less than $7,359,375.
(c)    Fees and Expenses. The Borrower shall have paid (i) a consent fee of
$10,000 to each Lender executing this Amendment, which fee shall be
non-refundable and fully earned and due and payable in cash on the date hereof,
and (ii) all other fees and expenses to Administrative Agent incurred on or
prior to the Amendment Effective Date that are required to be paid under the
Loan Documents, including all invoiced fees and expenses of Administrative
Agent’s legal counsel.
4.    Representations and Warranties. The Borrower hereby represents and
warrants to Administrative Agent and Lenders as follows:
(a)    Representations and Warranties. After giving effect to this Amendment,
the representations and warranties herein, in Article V of the Credit Agreement
and in each other Loan Document are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
materiality in the text thereof, which representations and warranties shall be
true and correct in all respects subject to such qualification) on and as of
such date as though made on and as of such date (except to the extent that any
such representation or warranty expressly relates solely to an earlier date, in
which case, such representation or warranty shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to materiality in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such earlier date).
(b)    No Default. No Default or Event of Default has occurred and is continuing
as of the Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms.
(c)    Authorization, Etc. Each Loan Party is duly authorized to execute,
deliver and perform this Amendment and each other Loan Document to which it is a
party. The execution, delivery and performance of the Loan Documents, as amended
hereby, have been duly authorized by all necessary action, and do not (i)
contravene the terms of any Loan Party’s Organization Documents; (ii) conflict
with or result in any breach or contravention of, under, or require any payment
to be made under any Contractual Obligation to which a Loan Party is a party or
affecting a Loan Party or the properties of a Loan Party or any of its
Restricted Subsidiaries, except for conflicts, breaches or contraventions that
could not reasonably be expected to result in a Material Adverse Effect, (iii)
violate any Law or any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which a Loan Party or its property is
subject; or (iv) result in the creation or imposition of any Lien on any
property of the Borrower or any Restricted Subsidiary except Liens created under
the Loan Documents.
(d)    Enforceability of Loan Documents. This Amendment is, and each other Loan
Document to which any Loan Party is a party, is, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, except
as enforceability may be limited by equitable principles or by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.
(e)    Governmental Approvals. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
any other Person is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Amendment or any other Loan Document.
(f)    Indenture Compliance. None of the execution or performance of this
Amendment, the execution or performance of the Second Lien Note and related
documents nor borrowing of the Second Lien Loans violates any of the terms of
the Senior Notes Indenture, including Sections 3.2 and 3.3 thereof, or any of
the other Senior Notes Documents.
5.    Continued Effectiveness of the Credit Agreement and Other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Amendment, (b)
confirms and agrees that the Credit Agreement and each other Loan Document to
which it is a party, in each case, to the extent amended hereby, is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Amendment Effective Date, all
references in any such Loan Document to the “Credit Agreement”, the “Agreement”,
“thereto”, “thereof’, “thereunder” or words of like import referring to the
Credit Agreement shall mean the Credit Agreement as amended by this Amendment,
and (c) confirms and agrees that,



--------------------------------------------------------------------------------

Exhibit 10.3
to the extent that any such Loan Document purports to assign or pledge to
Administrative Agent, for the benefit of it and the Lenders, or to grant to
Administrative Agent, for the benefit of it and the Lenders, a security interest
in or Lien on any Collateral as security for the Obligations of the Loan Parties
from time to time existing in respect of the Credit Agreement and the other Loan
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects. This Amendment does not and
shall not affect any of the obligations of the Loan Parties, other than as
expressly provided herein, including, without limitation, the Loan Parties’
obligations to repay the Loans in accordance with the terms of the Credit
Agreement or the obligations of the Loan Parties under the other Loan Documents
to which they are a party, all of which obligations, as amended hereby, shall
remain in full force and effect and are hereby ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of Administrative Agent or any Lender under
the Credit Agreement or any other Loan Document nor constitute a waiver of any
provision of the Credit Agreement or any other Loan Document.
6.    No Novation. Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under the Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.
7.    No Representations by Administrative Agent or Lenders. Each Loan Party
hereby acknowledges that it has not relied on any representation, written or
oral, express or implied, by Administrative Agent or any Lender, other than
those expressly contained herein, in entering into this Amendment.
8.    Further Assurances. The Loan Parties shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under any applicable Law or as Administrative Agent may reasonably
request, in order to effect the purposes of this Amendment.
9.    Miscellaneous.
(a)    This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.
(b)    Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
(c)    UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS AMENDMENT, THE OTHER
LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD SELECT
THE LAWS OF A DIFFERENT STATE EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.
(d)    Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Credit Agreement.
(e)    Any provision of this Amendment that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
(f)    By the execution of this Amendment, the Lenders party hereto hereby
authorize Administrative Agent to enter into the Second Lien Intercreditor
Agreement.
[Remainder of page intentionally left blank.]















--------------------------------------------------------------------------------

Exhibit 10.3


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.





BORROWER:BASIC ENERGY SERVICES, INC.By:/s/ Keith L. SchillingName:Keith L.
Schilling Title:President and Chief Executive OfficeNotice Information:


801 Cherry Street, Suite 2100Fort Worth, TX 76102
























--------------------------------------------------------------------------------

Exhibit 10.3



GUARANTORSBASIC ENERGY SERVICES GP, LLCBASIC ENERGY SERVICES LP, LLCBASIC ESA,
INC.SCH Disposal, L.L.C.TAYLOR INDUSTRIES, LLCAGUA LIBRE HOLDCO LLCAGUA LIBRE
ASSET CO LLCAGUA LIBRE MIDSTREAM LLCC&J WELL SERVICES, INC.INDIGO INJECTION #3,
LLCKVS TRANSPORTATION, INC.By:/s/ Keith L. SchillingName:Keith L.
SchillingTitle:President and Chief Executive OfficeBASIC ENERGY SERVICES,
L.P.By:Basic Energy Services GP, LLC,Its General PartnerBy:/s/ Keith L.
SchillingName:Keith L. SchillingTitle:President and Chief Executive Office







--------------------------------------------------------------------------------

Exhibit 10.3



ADMINISTRATIVE AGENT AND LENDERS:
BANK OF AMERICA, N.A., as Administrative
Agent, a Lender, an L/C Issuer and Swing LineLenderBy:/s/ Tanner J.
PumpName:Tanner J. PumpTitle:Senior Vice President







--------------------------------------------------------------------------------

Exhibit 10.3


UBS AG, STAMFORD BRANCH, as a Lender
and a L/C IssuerBy:/s/ Houssem DalyName:Houssem DalyTitle:Associate
DirectorBy:/s/ Anthony JosephName:Anthony JosephTitle:Associate Director







--------------------------------------------------------------------------------

Exhibit 10.3



TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, as a Lender
By:/s/ Dan ClubbName:Dan ClubbTitle:SVP







--------------------------------------------------------------------------------

Exhibit 10.3


SIEMENS FINANCIAL SERVICES, INC., as a
LenderBy:/s/ John FinoreName:John FinoreTitle:Vice PresidentBy:/s/ Richard
HolstonName:Richard HolstonTitle:Vice President










